Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 6, 2009                                                                                                Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
  138803                                                                                               Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                SC: 138803
                                                                   COA: 283452
                                                                   Wayne CC: 07-009605-FH
  GERELL CHARLES,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 10, 2009
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 6, 2009                      _________________________________________
           d0720                                                              Clerk